FILED
                            NOT FOR PUBLICATION                              JUN 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LIONEL HANSON,                                   No. 10-16129

               Petitioner - Appellant,           D.C. No. 2:05-cv-00284-LKK

  v.
                                                 MEMORANDUM *
SCOTT KERNAN and BILL LOCKYER,
Attorney General,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Lionel Hanson appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hanson contends that the evidence introduced at his trial was insufficient to

support the jury’s true finding on a criminal street gang enhancement. This

contention lacks merit because a rational trier of fact could have found that the

prosecution proved the essential elements of the enhancement beyond a reasonable

doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); People v. Gardeley, 14

Cal. 4th 605, 624 n.10 (1996). We are bound by the California Court of Appeal’s

interpretation of state law in Hanson’s direct appeal. See Medley v. Runnells, 506

F.3d 857, 862 (9th Cir. 2007) (en banc).

      Accordingly, the state court’s decision rejecting Hanson’s claim was not

contrary to, and did not involve an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States, nor was it

based on an unreasonable determination of the facts in light of the evidence

presented in state court. See 28 U.S.C. § 2254(d).

      AFFIRMED.




                                           2                                   10-16129